UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53665 MEDICAL CARE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) Room 815, No. 2 Building Beixiaojie, Dongzhimen Nei Beijing, People’s Republic of China 10009 (Address of principal executive offices, including zip code.) (8610) 6407 0580 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) YES o NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 99,400,000 as of August 13, 2010. TABLE OF CONTENTS Page PART I Item 1. Financial Statements F1-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART II Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Removed and Reserved 7 Item 5. Other Information 7 Item 6. Exhibits 7 EXPLANATORY NOTE: The Company is filing this amendment on Form 10-Q/A to restate the financial statements for the six months ended June 30, 2010. The Company identified several errors relating to the accounting of share-based compensation to non-employees. During the six months ended June 30, 2010, the Company entered various consulting and software development agreements, which awarded shares to non-employees, but no compensation was recorded. The effect of the restatement is to increase net loss by $260,000 for the three months and six months ended June 30, 2010. Net loss per share for the three months ended June 30, 2010 was unchanged. Net loss per share for the six months ended June 30, 2010 increased by $0.01. (see Note 7) 2 ITEM 1. FINANCIAL STATEMENTS. Medical Care Technologies Inc. (A Development Stage Company) June 30, 2010 Index Consolidated Balance Sheets (unaudited) F-1 Consolidated Statements of Expenses (unaudited) F-2 Consolidated Statements of Cash Flows (unaudited) F-3 Notes to the Consolidated Financial Statements (unaudited) F-4 F- Medical Care Technologies Inc. (A Development Stage Company) Consolidated Balance Sheets (unaudited) June 30, December 31, (Restated) ASSETS Current Assets Cash and cash equivalents $ $ Prepaid expenses – Total Current Assets Property and equipment, net of accumulated depreciation of $20,000 – Intangible assets, net of accumulated amortization of $210,564 – Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT ) Current Liabilities Accounts payable $ $ Due to related parties Accrued liabilities – Loans payable Total Current Liabilities Loans payable – Total Liabilities Stockholders’ Equity (Deficit) Preferred Stock, 100,000,000 shares authorized, $0.00001 par value, No shares issued and outstanding as of June 30, 2010 and December 31, 2009 – – Common Stock, 150,000,000 shares authorized, $0.00001 par value, 105,400,000 and 98,900,000 shares issued and outstanding as of June 30, 2010 and December 31, 2009, respectively 1,054 989 Additional Paid-in Capital Deficit Accumulated During the Development Stage (772,534 ) (178,406 ) Total Stockholders’ Equity (Deficit) (126,906 ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ (The accompanying notes are an integral part of these unaudited consolidated financial statements) F-1 Medical Care Technologies Inc. (A Development Stage Company) Consolidated Statements of Expenses (unaudited) Period from February 27, 2007 For the three months ended For the six months ended (Inception) June 30, June 30, To June 30, (Restated) (Restated) (Restated) Expenses General and administrative $ Depreciation and amortization expense – – Management fees Total Expenses (428,359 ) (25,187 ) (594,253 ) (40,002 ) (684,586 ) Foreign currency exchange gain (loss) – 72 (638 ) Loss Before Discontinued Operations (427,997 ) (25,187 ) (594,128 ) (39,930 ) (685,224 ) Loss from Discontinued Operations: Discontinued operations – (87,310 ) Net Loss $ ) $ ) $ ) $ ) $
